Allowable Subject Matter
Claims 1 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Ando et al. (US Patent Application Publication 2016/0178902), herein after referred to as Ando discloses an information display apparatus displaying image information onto a vehicle comprising: 
a first information display apparatus and a second information display apparatus arranged between a windshield glass of the vehicle and an instrument panel of the vehicle (Figure 1 reference control device 40 with image projector 10 described in paragraph [0039] to project light formed by image forming unit 12 reflected by optical unit 18 and paragraph [0042] including a first screen 14 and a second screen 16. The interpretation utilized by this office action for a first information display apparatus includes 40, 10, 12, 16, and 18 and for the second information display apparatus 40, 10, 12, 14, and 18. Figure 1 depicts both apparatuses between the windshield 6 (paragraph [0037]) and unreferenced instrument panel.), 
[ ], 
the first information display apparatus includes a virtual-image optical system displaying an image based on a virtual image onto a forward part of the vehicle by allowing a concave mirror to reflect light emitted from the image display apparatus displaying the image information, and allowing the windshield glass to reflect the reflected light (Figure 1 reference virtual image VI_f reflected off windshield 6 onto farther forward part of vehicle as described in paragraph [0106]. Figure 1 and paragraph [0040] describes a concave mirror as the optical unit 18 to reflect light onto windshield 6.), and 
the second information display apparatus includes a practical-image optical system acquiring a practical image optical system acquiring a practical image by projecting the light onto the windshield glass so that the practical image corresponds to the virtual image created by the first information display apparatus (Figure 1 reference practical/virtual image VI_n reflected off windshield 6 onto nearer forward part of vehicle as described in paragraph [0106]. Paragraphs [0045]-[0046] describes the first and second screens correspond to one another as respectively being the lower and upper display regions of the windshield.),
wherein the first information display apparatus and the second information display apparatuses (figure 1 reference first information display apparatus includes 40, 10, 12, 16, and 18 and the second information display apparatus includes 40, 10, 12, 14, and 18) and [ ],
when a viewer who is a driver of the vehicle views the forward part of the vehicle, a first display region (figure 1 reference VI_f) based on the first information display apparatus (figure 1 reference first information display apparatus 40, 10, 12, 16, and 18 to output VI_f), a second display region (figure 1 reference VI_n) based on the second information display apparatus (figure 1 reference second information display apparatus 40, 10, 12,14, and 18 to output VI_f), [ ] are arranged in a vertical direction from an upper side to a lower side in this order (Paragraphs [0045]-[0046] describes the second information display apparatus (including 14) and first information display apparatus (including 16) correspond to one another as respectively being the lower and upper display regions of the windshield. Figure 1 depicts the driver’s view ER in a vertical direction such that the first information display apparatus (including 16) display region VI_f is the upper side (upper display region of the windshield as disclosed in paragraph [0045]) and second information display apparatus (including 14)  display region VI_n is the lower side (lower display region of the windshield as disclosed in paragraph [0045]). Please take note that the depicted dashboard is lower than the lower display region of the windshield.),
the virtual image displayed in the first display region is arranged to be farther than the practical image displayed in the second display region in a depth direction (Figure 1 reference first display region virtual image VI_f reflected off windshield 6 onto farther forward part of vehicle than second display region practical/virtual image VI_n reflected off windshield 6 onto nearer forward part of vehicle as described in paragraph [0106]),  and
[ ].
Ando does not specifically disclose wherein the instrument panel includes a direct-view type image display apparatus or a third display region based on the instrument panel is arranged in a vertical direction.
Arie et al. (US Patent Application Publication 2009/0278677), herein after referred to as Arie discloses wherein the instrument panel includes a direct-view type image display apparatus (figure 8 reference first meter cluster panel 16 and/or second meter cluster panel 18 as described in paragraphs [0089]-[0091]. Paragraphs [0049]-[0050] examples various types of information which may be displayed on both panels including speedometer and tachometer respectfully.) and a third display region based on the instrument panel is arranged in a vertical direction arranged lower than a windshield in a driver’s view (figure 7 reference instrument panel 16 or 18 arranged in a vertical direction lower than the windshield 44).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ando’s instrument panel with the known technique of a direct-view type image display apparatus yielding the predictable results of providing the driver with additional information such as a speedometer and tachometer within a momentary fields of vison allowing the driver to instantaneously recognize objects such as pedestrians with smaller vertical changes in their line of sight as disclosed by Arie (paragraph [0089]-[0091]).
Ando does not specifically disclose that the first information display apparatus, the second information display apparatus and the instrument panel are arranged so that a center of a display position of each displayed image is near a line including a rotational center axis of a steering of the vehicle.
Arie discloses displays and images to be arranged so that a center of a display position of displayed each image is near a line including a rotational center axis of a steering of the vehicle (Arie: figure 8 reference 16 and/or 18 displayed image aligned with center of steering wheel depicted via view points 48 and 49 to increasing the driver’s field of vision while minimizing the amount of movement of the driver’s line of sight to view objects during driving such as pedestrians as described in paragraphs [0089]-[0091].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ando’s first and second information display apparatus images with the known technique of being arranged so that a center of the images is near a line including a rotational center axis of a steering of the vehicle yielding the predictable results of increasing the driver’s field of vision while minimizing the amount of movement of the driver’s line of sight to view object during driving such as pedestrians as described by Arie (paragraphs [0089]-[0091]).
Ando does not specifically disclose wherein a range of the display position of the displayed image created by at least either one of the first and second information display apparatuses is changed in accordance with a speed of the vehicle, and the image is displayed on the windshield glass.
Shikita (US Patent Application Publication 2009/0160736) discloses wherein a range of the display position of a displayed image created by at least either one of a first and second information display apparatuses is changed in accordance with a speed of the vehicle, and the image is displayed on the windshield glass (Figures 4A-4B reference virtual images 62 and 63 at different depths described in paragraph [0066] to change the display to a position farther ahead in the running direction (farther from the driver) when the vehicle speed is high than when the vehicle speed is low (describing when the vehicle speed is low the position is closer).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ando’s display position of the displayed image on the windshield glass with the known technique of being changed in accordance with a speed of the vehicle yielding the predictable results of reducing the movement of the visual line of the driver during the higher speed driving when viewing the displayed information as disclosed by Shikita (paragraph [0005]).
However, none of the cited art disclose the above information display apparatus displaying image information onto a vehicle further comprising a horizontal-directional display position of the image to be displayed by at least one of the first information display apparatus and the second information display apparatus is changed in at least one of the first display region and the second display region in accordance with a speed of the vehicle so that the larger the speed is, the closer the display position is to a front side, while the smaller the speed is, the closer the display position is to a right or left side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622